Title: To George Washington from Colonel Rufus Putnam, 15 October 1778
From: Putnam, Rufus
To: Washington, George


          
            Dear Genl
            Fredericksburgh October 15th 1778
          
          Imediately after writing to Genl McDugle the 9th Instant I Sat out for Major Grovenors Party on the Road to Farmington by Woodbury and Waterbury and Returned Yesterday to New Milford by Litchfield where Col: Hail Delivered me your Excelencys Letter of the 9th Instant; had I Recd this before I Sat out from Lt Col: Hales Camp I Should have ben more Perticular in Noteing the most Convenient Halting Places; however I Did attend to this Circumstance So much that I Believe the following Report has no Errors meterial to the Service.
          From the Park by Head Quarters to Deacon Gailers is 13 Miles Good Stage for Encamping Wood Water and Forage; then to Shawam River 12 Miles Passing New Milford at 7. Convenient for halting then to Woodbury is 9 Miles no Supply of Forage Betwene. Then to Waterbury 10 Miles Very Little Forage betwixt From thence to Southington Meeting House 11 Miles Forage; and believe Wood in the Neighbourhood of this Place from thence to Farmington 9 Miles; Wood Water and Forage Plenty before entering the Town.
          On this Rout the Road is Very good 20 Miles to New Milford the Hills Very few and of Easy Assent from this to Woodbury Very Hilly but otherwise Fesable. The Shawam River is about 40 Feet Wide has no Bridge And in Low water the Forde is rather Deep and Since the Late Rains—would wet the Baggage in Waggons; I Am told there is a Bridge about one Mile above Passable only for Footmen from Woodbury to Waterbury the Road is Ruff but not Very wett from thence 7 Miles is Rockey and Wett on this Part I Left Major Grovenor at work  
            
            
            
            on Monday last from whence he will Repair the Road back Again to New Milford (The Road from this to Farmington needing no Repair) Major Grovenor within two or three Days will be at Shawam River. I would Suggest whither or no it would not be Best to Build a Bridge at this Place which would Soon be Effected Provided the Town of Woodbury were Required to Assist with Ox Teams and Timber; and Eight or Ten Carpenters ordered to Join Majr Grovenor.
          From New Milford by Litchfield to Farmington, Wood Water & Forage may be had within a Mile or two one way or another wherever you Incline to Halt till you are Past Harrington within 12 Miles of Farmington where there is Very Little Forage.
          Part of this 12 Miles is Very bad Road needs much Repair And the Cassway thro the Meadows going into Farmington At Present Impassable for Footmen by Reason of the Late Freshet So that at Present the Rout by Woodbury to Farmington is much the Best.
          If a Collumn Should march to the Eastward by Springfield the Best Rout for Carriages is by New Milford to Litchfield Harrington Simsbury then Springfield in this Rout Mount Tom: Six Miles on this Side of Litchfield is the only Hill that is Very Bad. whereas in the Rout by Bulls Iron-work I am told there are Several other Hills in Addition to this which if Not avoided are Several as bad and worse.
          Lt Col: Hale is going on to Repair the Road from New Milford to Litchfield which will take him five or Six  Days the Party that was Ordered by Bulls Ironworks having Done Very Little if Col: Hale is to Repair the Road beyond Litchfield Either towards Farmington or Springfield he Should have Orders for that Purpose. I am Sr your Obedient Humble Servt
          
            Rufus Putnam
          
        